Citation Nr: 0209415	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  95-38 631	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Evaluation of service-connected ingrown toenails, 
currently evaluated as 0 percent disabling.

2.  Evaluation of service-connected gastroenteritis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision from a 
RO in Oakland, California, that continued a noncompensable 
rating for ingrown toenails, and continued a 10 percent 
rating for gastroenteritis.  By a subsequent rating action in 
October 1995, the veteran was awarded a 30 percent disability 
rating for gastroenteritis.  The Board notes that the 
veteran's claims file was subsequently transferred to the VA 
RO in St. Louis, Missouri.  This transfer was required 
because of a change in the veteran's location.

Besides the issues listed above, the issue of entitlement to 
a higher evaluation for the veteran's post-traumatic stress 
disorder (PTSD) with major depressive disorder was developed 
for appellate review following a February 1996 rating 
decision.  (In this regard, the Board notes that the veteran 
was afforded a hearing in December 1996, and that the veteran 
only presented evidence on PTSD, and did not present evidence 
on the issues of ingrown toenails or gastroenteritis.)  By a 
December 1997 rating decision, the veteran's PTSD disability 
was assigned a 100 percent disability rating, effective from 
July 12, 1995.  As such, this is considered a grant of the 
benefit sought by the veteran on appeal.


FINDINGS OF FACT

1.  The veteran's service-connected ingrown toenails are 
manifested by subjective complaints of pain, and 
abnormalities of the toenails and the area surrounding the 
toenails.

2.  The veteran's service-connected gastroenteritis is 
manifested by abdominal pain, and alternating diarrhea and 
constipation.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a compensable rating 
for ingrown toenails have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118 (Diagnostic Code 7899-7819) 
(2001).

2.  The criteria for an assignment of a disability rating in 
excess of 30 percent for gastroenteritis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114 (Diagnostic 
Code 7399-7319) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Evaluation of Ingrown Toenails

In the veteran's case, the evidence of record includes VA 
treatment records that reveal that from January 1993 through 
June 2000, the veteran received treatment for fungal toenails 
on both feet.  His toenails were described during this time 
as being painful, ingrown hallux nails, bilaterally.  They 
were also described as being incurvated, petrous, funnel-
shaped, with taut or keratotic nail grooves and borders.  The 
labrial folds appeared slightly inflamed.  The veteran's 
nails were slightly thicker than normal.  He once complained 
of an ulcer on the right great toe with some discharge.  He 
was diagnosed with onychocryptosis and dermatophytosis.  His 
right hallux nail was avulsed. 

The veteran was afforded several VA examinations.  
Examination of the right great toe in April 1993 showed mild 
deformity of both great toes, with medial aspects of the 
toenails having been removed.  The nails themselves were 
excessively curved, although there was no inflammation or pus 
around either toenail.  The veteran was diagnosed with a 
history of bilateral ingrown toenails, status-post multiple 
resections.

The veteran was afforded a VA examination in July 1993.  Upon 
examination, both toenails had a mild deformity and were 
mildly downwardly curved.  There was no inflammation or pus.  
There was mild tenderness on the medial and lateral aspects 
of the right great toenail, and there was mild tenderness on 
the medial aspect of the left great toenail.  He was 
diagnosed with a history of bilateral ingrown toenails, 
status-post multiple procedures.  

The veteran was afforded a VA examination in September 1995.  
He denied any pain, swelling, or redness of the toes.  He had 
no other nail deformities.  He had ingrown toenails of the 
big toes, with no swelling or erythema or tenderness of the 
nail bed.  Movements of the toes were normal and painless.  

A VA examination was performed in August 2001.  The veteran 
complained of pain, weakness, stiffness, and occasional 
swelling in the bilateral great toes.  Evaluation of the 
veteran's feet revealed no clubbing, cyanosis, or edema.  The 
right great toenail had been removed.  There did not appear 
to be any swelling.  The left great toenail appeared to be 
non-inflammed.  The veteran had full range of motion of the 
great toes, bilaterally.  The veteran was diagnosed with a 
chronic ingrown toenail, greater on the right foot than the 
left.

The RO rated the veteran's toenail disability under 38 C.F.R. 
§ 4.118 (Diagnostic Code 7899-7819) (2001).  Diagnostic Code 
7819 provides that disability is to be rated as for eczema, 
under Diagnostic Code 7806.  38 C.F.R. § 4.118 (Diagnostic 
Code 7819).  The provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7806, provide that a 50 percent rating is warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
condition; a 30 percent rating is warranted for constant 
exudation or itching, extensive lesions, or marked 
disfigurement; a 10 percent rating is warranted where there 
is exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; and, where there is slight, if 
any, exfoliation, exudation or itching on a non-exposed 
surface or small area, a noncompensable disability rating is 
warranted.  38 C.F.R. § 4.118 (Diagnostic Code 7806) (2001).  

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 
noncompensable disability evaluation, and that the 
preponderance of the evidence is therefore against the claim 
for a higher disability rating for the veteran's service-
connected ingrown toenail disability.  The veteran has 
complained of pain and abnormalities of the toenails and skin 
surrounding the nails.  The veteran does not experience 
exfoliation or itching involving an exposed or extensive 
area.  Although the veteran complained of having discharge, 
the record indicates that the veteran was regularly followed 
by the VA Medical Center for his ingrown toenails as he was 
diabetic, and discharge was only reported one time.  
Additionally, there is no indication that the veteran's 
symptomatology includes extensive lesions, ulceration, 
crusting, or systematic or nervous manifestations, nor was 
the veteran's disability ever described as being 
exceptionally repugnant.  As such, the Board finds that the 
veteran's disability does not rise to the level of 10 percent 
disabling or more.  38 C.F.R. § 4.118 (Diagnostic Code 7806).  

The Board has considered whether the veteran would be 
afforded a higher rating under Diagnostic Code 7803, which 
provides that scars that are superficial, poorly nourished, 
with repeated ulceration will be assigned a 10 percent 
rating.  However, the evidence of record does not indicate 
that the veteran suffers from superficial, poorly nourished 
scars with repeated ulceration.  38 C.F.R. § 4.118 
(Diagnostic Code 7803) (2001).  Additionally, although the 
veteran complained of pain, there is no evidence that the 
veteran has superficial, tender and painful scars on 
objective demonstration.  A rating under Diagnostic Code 7804 
is therefore not warranted.  38 C.F.R. § 4.118 (Diagnostic 
Code 7804) (2001).  

The Board has also considered whether the veteran would be 
afforded a higher rating under Diagnostic Code 7805, which 
provides that scars will be rated on limitation of function 
of the part affected.  38 C.F.R. § 4.118 (Diagnostic Code 
7805) (2001).  However, there is no medical evidence of 
record that the veteran's recurrent ingrown toenails have 
produced functional impairment of the great toes.  In fact, 
the movements of the toes on objective demonstration were 
consistently described as normal and painless.  As such, a 
compensable rating under this code is not warranted. 

The veteran also would not be entitled to a compensable 
rating under Diagnostic Codes 5278 or 5279, as he does not 
have pes cavus or anterior Metatarsalgia.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5278 and 5279) (2001).  Likewise, the 
veteran would not be entitled to a higher rating under 
Diagnostic Code 5280, which deals with hallux valgus as he 
does not experience severe symptomatology, the equivalent to 
the amputation of the great toe; nor has he had hallux valgus 
surgically corrected with resection of the metatarsal head.  
38 C.F.R. § 4.71a (Diagnostic Code 5280) (2001).

Likewise, the veteran would not be entitled to a compensable 
rating under Diagnostic Codes 5281, 5282, or 5283 as he does 
not experience hallux rigidus, hammer toe, or malunion or 
nonunion of the tarsal or metatarsal bones.  38 C.F.R. 
§ 4.71a (Diagnostic Codes 5281, 5282, 5283) (2001).

Similarly, the veteran would not be entitled to a higher 
rating under Diagnostic Code 5284, other foot injuries, as 
the evidence indicates that the veteran does not experience 
moderate symptoms.  38 C.F.R. § 4.71a (Diagnostic Code 5284) 
(2001).  In fact, medical evidence of record indicates that 
the veteran's symptomatology has been described as mild.  
Therefore, a higher rating under any of these codes would be 
inappropriate.  

In short, the available medical opinions lead the Board to 
conclude that the veteran's symptomatology most closely 
approximates the criteria for a noncompensable rating under 
Diagnostic Code 7899-7819.  38 C.F.R. § 4.118 (Diagnostic 
Codes 7899-7819) (2001).

Evaluation of Gastroenteritis

In the veteran's case, VA treatment records reveal that from 
September 1992 to
June 2000, the veteran complained of nausea, periodic 
vomiting, lower abdomen pain and cramping, rectal bleeding, 
gas, and intermittent episodes of constipation and diarrhea.

Over this period of time, he was diagnosed with 
gastroesophageal reflux disease, a benign neoplasm of the 
large bowel, peptic ulcer disease, irritable bowel syndrome, 
a history of gastroenteritis, a history of hyperplastic 
polyps, a hiatal hernia, erosive gastritis, mild antritis, 
econogastritis, a history of colon polyps and diverticulosis, 
lower gastrointestinal bleeding, a small intestinal mucosa 
with chronic inflammation, and gastroparesis.  Colonoscopies, 
esophagogastroduodenoscopies, and a polypectomy were 
performed.

The veteran was also afforded several VA examinations.  At a 
July 1993 VA examination, the veteran reported having had 
occasional mid-epigastric pain and occasional left lower 
quadrant pain.  He denied any episodes of vomiting or 
diarrhea.  He was diagnosed with a history of 
gastroenteritis, a history of a hiatal hernial, a history of 
a duodenal ulcer, and a history of diverticulitis.  

The veteran was afforded a VA examination in September 1995.  
He gave a history of occasional hematemesis and melena.  He 
said that he had intermittent episodes of diarrhea and 
hematochezia alternating with constipation, which had 
worsened in the previous year.  He had diarrhea once very 
eight to ten days, lasting for two to three days.  There was 
no evidence of inflammatory colitis.  The examination 
revealed mild epigastric tenderness, with no rebound or 
guarding.  He was diagnosed with chronic gastroesophageal 
reflux disease and irritable bowel syndrome.  

At a May 1996 VA examination, the veteran reported having had 
intermittent constipation and diarrhea.  He also stated that 
he had been bleeding outside of the stool.  Upon examination, 
there was mild epigastric tenderness.  There were no masses 
or organomegalies.  The veteran was diagnosed with a hiatal 
hernia with gastroesophageal reflux disease.  He also was 
diagnosed with irritable bowel syndrome with alternating 
constipation and diarrhea.

Although the veteran was not physically examined in May 1998, 
he was diagnosed with gastroenteritis, a hiatal hernia, 
erosive gastritis with antritis, and gastrointestinal 
bleeding.  

A VA examination was performed in August 2001.  The veteran 
reported occasional constipation and diarrhea.  He had mild 
pubic abdominal pain.  The veteran was diagnosed with, among 
other diagnoses, a removed colonic polyp and a hiatal hernia.  

The veteran's gastroenteritis is currently assigned a 30 
percent disability evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7399-7319, irritable colon syndrome.  
Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) warrants a noncompensable evaluation if mild, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  Id.  A 10 percent evaluation 
contemplates moderate disability, with frequent episodes of 
bowel disturbance and abdominal distress.   Id.  A 30 percent 
evaluation contemplates severe disability, with diarrhea or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  Id.  

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 30 
percent disability evaluation, and that the preponderance of 
the evidence is therefore against the claim for a higher 
disability rating for service-connected gastroenteritis. 

The veteran clearly experiences pain, diarrhea, and 
constipation.  However, the 30 percent rating is the maximum 
amount of compensation allowable under Diagnostic Code 7319; 
as a consequence, it is determined that a schedular 
evaluation in excess of 30 percent for the service-connected 
gastroenteritis is not in order.  38 C.F.R. § 4.114 
(Diagnostic Code 7319).  

The veteran also would not be afforded a higher rating under 
Diagnostic Code 7301, which deals with adhesions of the 
peritoneum, as the veteran's symptomatology does not include 
frequent and prolonged episodes of severe colic distention, 
nausea or vomiting, following severe peritonitis.  He also 
did not have a ruptured appendix, perforated ulcer, or an 
operation with drainage. As such, a higher rating under this 
code would be inappropriate. 38 C.F.R. § 4.114 (Diagnostic 
Code 7301) (2001).

The Board has considered whether the veteran would be 
afforded a higher rating under Diagnostic Code 7307, which 
deals with hypertrophic gastritis, identified by gastroscope.  
38 C.F.R. § 4.114 (Diagnostic Code 7307) (2001).  However, 
the medical evidence of record does not demonstrate that the 
veteran experiences the symptomatology for a 60 percent 
rating.  That is, his condition has not been described as 
chronic, with severe hemorrhages or large ulcerated or eroded 
areas.  Id.  As such, a higher rating under this code would 
be inappropriate.   

Additionally, the Board has considered whether the veteran 
would be afforded a higher rating under Diagnostic Code 7346, 
which deals with hiatal hernias.  However, while the veteran 
had pain and nausea, he did not experience material weight 
loss and hematemesis or melena with moderate anemia.  
38 C.F.R. § 4.114 (Diagnostic Code 7346) (2001).  As such, a 
higher rating under this code would be inappropriate.  

Additionally, the Board finds Diagnostic Codes 7304, 7306, 
7308, 7309, 7310 inapt for rating purposes as there is no 
evidence that the veteran experiences moderately severe 
gastric ulcers, moderately severe gastrojejunal ulcers, 
moderate postgastrectomy syndrome, or stenosis of the 
stomach.  Additionally, he does not have residuals from a 
stomach injury.  38 C.F.R. § 4.114 (Diagnostic Codes 7304, 
7306, 7308, 7309, 7310) (2001). 

Since the veteran has not been awarded entitlement to service 
connection for polyps, diverticulosis, or duodenal ulcers, 
consideration under other rating criteria that relate to the 
digestive system, such as 38 C.F.R. § 4.114, Diagnostic Codes 
7305 and 7344 (2001), is not warranted. 

In short, the available medical opinions lead the Board to 
conclude that the veteran's symptomatology most closely 
approximates the criteria for a 30 rating under Diagnostic 
Code 7399-7319.  38 C.F.R. § 4.114 (Diagnostic Code 7319) 
(2001).

Should the veteran's disability picture change in the future, 
he may be assigned increased ratings for his service-
connected disabilities.  See 38 C.F.R. § 4.1 (2001).  At 
present, however, there is no basis for higher disability 
ratings for his service-connected ingrown toenail disability 
or his service-connected gastroenteritis disability.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine is not applicable, and the 
claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that the veteran's disabilities have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence showing unusual 
disabilities not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, the Board finds that information provided to 
the veteran in the statement of the case and supplemental 
statements of the case set out the pertinent rating criteria 
and put the veteran on notice of the type of evidence needed 
to substantiate his claims.  

The Board also finds that further evidentiary development on 
VA's part is not required in this case.  Examinations have 
been conducted and the records identified by the veteran have 
been obtained.  Consequently, the Board concludes that action 
to further comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

The appeal for a compensable disability rating for ingrown 
toenails is denied.

The appeal for a disability rating in excess of 30 percent 
for gastroenteritis is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

